Citation Nr: 9932819	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-24 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for dental trauma.

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for temporomandibular dislocation and 
degeneration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.  This appeal arises from a February 1998 rating 
decision of the Department of Veterans Affairs (VA), Reno, 
Nevada, regional office (RO).  

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for dental 
trauma will be addressed in the remand portion of this 
document.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for an 
increased evaluation for temporomandibular dislocation and 
degeneration.

2.  At the time of the April 1997 VA examination, the 
veteran's temporomandibular disability was manifested by 
restriction of the inter-incisal range of motion to 20 
degrees, as well severe pain and tenderness which was 
supported by objective findings of temporomandibular joint 
popping on both sides.  

3.  The August 11, 1998 VA examination showed that the 
veteran's temporomandibular dislocation and degeneration, 
when taking into account additional disability resulting from 
pain and functional loss, is manifested by limitation of 
inter-incisal range to 20 millimeters and subjective 
complaints of pain, but not by limitation of inter-incisal 
range to 10 millimeters or less or demonstrated mandible or 
ramus loss.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent for 
temporomandibular dislocation and degeneration, from February 
19, 1997, to August 10, 1998, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.40, 4.45, Code 
9905 (1999).

2.  The criteria for an evaluation in excess of 30 percent 
for temporomandibular dislocation and degeneration, since 
August 11, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Codes 9902, 9905, 9906 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

The service medical records indicate that the veteran 
suffered a combat-related injury to the chin area in May 
1970.  The RO, by rating decision dated in February 1998, 
granted service connection for temporomandibular dislocation 
and degeneration and assigned a 10 percent initial evaluation 
from February 19, 1997, the date of receipt of the veteran's 
claim for service connection.  In September 1998, a hearing 
officer increased the initial disability evaluation to 
30 percent, effective also from February 19, 1997.  The 
veteran contends that he is entitled to a higher evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.44, 4.49, 4.59 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).  The veteran's 
temporomandibular dislocation and degeneration is evaluated 
under code 9905.  The current 30 percent rating under that 
code contemplates limitation of inter-incisal range to 11 to 
20 millimeters.  A 40 percent evaluation would require 
evidence of limitation of inter-incisal range to 0 to 10 
millimeters.  38 C.F.R. Part 4, Code 9905 (1999).  A higher 
evaluation would also be available if the evidence 
demonstrated mandible or ramus loss.  38 C.F.R. Part 4, 
Diagnostic Codes 9902, 9906 (1999).

A VA examination was conducted in April 1997.  The veteran 
reported that his temporomandibular joint was very tender and 
sore all the time.  He stated that he was unable to open his 
mouth without pain, that he could not speak for very long 
without his jaw hurting, and that he could not chew without 
his jaw and teeth hurting.  On examination, the 
temporomandibular joint popped on both sides, and was very 
tender on opening.  The mandible deviated to the right 
approximately one-half centimeter, and the veteran could only 
open his mouth about two centimeters (20 millimeters) with 
difficulty.  The veteran appeared to be grinding his teeth.  
The diagnosis was severe temporomandibular joint pain and 
dislocation.  

The most recent VA examination was conducted on August 11, 
1998.  The veteran reported bitemporal headaches two to three 
times per week, and clicking and popping in the 
temporomandibular joints.  He stated that the pain in his jaw 
was increased with chewing foods and immediately following 
meals.  The veteran also reported that his jaw felt tight, 
particularly in the morning when he awoke, but that there was 
no pain associated with this.  His inability to open his jaws 
wide had resulted in a restricted diet.  On examination, the 
veteran demonstrated a decreased range of motion of the 
mandible of approximately 50 percent of normal; the examiner 
stated that it was difficult to find a reason for this 
decrease, since the occlusal interdigitation seemed to be 
quite good.  The veteran exhibited an inter-incisal opening 
of only 21 millimeters and complained of pain in the right 
and left submandibular regions when approaching terminal 
opening.  Right lateral excursion was four millimeters and 
left was five millimeters.  No deviation on opening was noted 
and there was bilateral tenderness over the lateral poles of 
the temporomandibular joints.  No clicking or popping noises 
were noted of the temporomandibular joint.  There were no 
continuity defects of the maxilla, mandible or palate.  X-
rays showed the temporomandibular joints to be within normal 
limits.  The diagnosis was decreased range of motion of 
temporomandibular joints with chronic bitemporal headaches 
and temporomandibular joint pain.

The April 1997 examination findings indicate that the 
veteran's temporomandibular disability met the criteria for a 
40 percent evaluation at that time.  The restriction of the 
inter-incisal range of motion to 20 degrees meets the 
criteria for a 30 percent evaluation under code 9905.  
However, the severe pain and tenderness noted by the 
examiner, which was supported by objective findings of 
temporomandibular joint popping on both sides, merits an 
additional 10 percent based on pain and functional loss.  See 
38 C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The August 11, 1998 examination findings provide a less 
severe disability picture.  The 21 millimeter range of inter-
incisal motion meets the criteria for a 20 percent 
evaluation.  Because he is currently evaluated at a 30 
percent rating, but the most recent evaluation, which 
described subjective complaints of pain and additional 
functional loss but no objective evidence of clicking or 
popping of the temporomandibular joints, showed limitation of 
motion commensurate with only a 20 percent evaluation, the 
Board finds that the additional evaluation is sufficient 
compensation for any additional disability resulting from 
pain or functional loss.  A higher rating is also not 
appropriate since mandible or ramus loss has not been 
demonstrated.  38 C.F.R. Part 4, Diagnostic Codes 9902, 9906 
(1999).  

Based on the foregoing, the Board finds that the veteran is 
entitled to an evaluation of 40 percent for temporomandibular 
dislocation and degeneration from February 19,1997, to August 
10, 1998, but that he is not entitled to an evaluation in 
excess of 30 percent for that disability from August 11, 
1998, to the present.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (at the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found).


ORDER

An evaluation of 40 percent, and not in excess thereof, for 
temporomandibular dislocation and degeneration from February 
19,1997, to August 10, 1998, is granted.

An evaluation in excess of 30 percent for temporomandibular 
dislocation and degeneration since August 11, 1998, is 
denied.


REMAND

Review of the record indicates that the Portland, Oregon, 
regional office denied service connection for dental trauma 
in March 1995.  The veteran was informed of that decision and 
he did not file a timely appeal.  Thus, that issue may only 
be reopened by submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  However, the RO, 
in its rating action dated in February 1998, while briefly 
mentioning the 1995 decision, apparently only considered the 
veteran's claim for service connection for dental trauma on 
the merits.  Neither the statement of the case issued in 
March 1998, nor the September 1998 hearing officer's 
decision/supplemental statement of the case provided the 
veteran with the relevant laws and regulations pertaining to 
reopening a previously denied claim.  

The relevant regulation states that new and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself 

or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).

If the newly presented evidence is not "new", the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans v. Brown, 9 
Vet. App. 273, 286 (1996) (holding that "new" evidence was 
not relevant to and probative of a nexus between the claimed 
psychiatric disorder and an inservice injury or disease which 
was the "issue at hand" in the case, and therefore the 
"new" evidence was not "material" evidence and the inquiry 
ended, notwithstanding "old" evidence in the record 
pertaining to a nexus between the veteran's psychiatric 
disorder and his military service).

Recently, in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), the Court held that the two-step process set out in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge, supra:  VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See also Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  Although prior to Hodge a conclusion 
that new and material evidence had been presented necessarily 
meant that the reopened claim was well grounded, the Court 
stated in Elkins that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong of Colvin, supra.  There is no duty 
to assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).

In order to avoid any possible prejudice to the veteran, the 
Board is of the opinion that the case should be remanded to 
the RO for an initial determination under the Hodge standard.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO should 
determine whether evidence submitted since the Portland RO's 
March 1995 rating decision is new and material under the 
above standard.  If the evidence is determined to be new and 
material, the RO should then determine whether the claim is 
well grounded, and, if so, adjudicate the claim on the 
merits.  In either case, the RO must provide the veteran and 
his representative with an appropriate supplemental statement 
of the case which addresses the determinations and includes 
the appropriate laws and regulations as cited above.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO must determine whether evidence 
submitted since the Portland RO's March 
1995 rating decision which denied service 
connection for dental trauma is new and 
material under the regulatory language of 
38 C.F.R. § 3.156(a) (1999).  See Hodge 
v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  
If the evidence is determined to be new 
and material, the RO should then 
determine whether the claim is well 
grounded, and, if so, adjudicate the 
claim on the merits.  In either case, the 
RO must then provide the veteran and his 
representative with an appropriate 
supplemental statement of the case which 
addresses the RO's determination and 
includes the appropriate laws and 
regulations governing reopening 
previously denied claims.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals







